Dwight, P. J.
I concur in the result reached in this case by Justice Corbett. I think the statute of 1861 (chapter 311) applies to this case, and, un*383der the findings of the referee, is conclusive against the right of the public in the highway in question. Tiie decision in Vanderbeck v. City of Rochester, 46 Hun, 87, was to the effect that such statute did not apply to streets “laid out in the cities of the state;” that is, where the land is taken in proceedings in invitum, and the reason given for the distinction between highways in towns and the streets of a city is that in the former case the public acquires simply a right of way in lands taken for a highway, the fee remaining in the owner; while in the latter case the fee of the land is vested in the municipality by force of the proceedings under its charter to layout a street. See, also, In re Lexington Ave., 29 Hun, 303. In the case of the street or alley in question the right of the public was acquired only by dedication and use, and this in 1826, before the incorporation of the city of Eochester. The public, therefore, I suppose, acquired only a right of way in the lands, the fee remaining in the owner, and the distinction mentioned does not obtain in this case. The provision of the statute cited, which applies to this case, is found in the last clause of section 1: “And all highways that have ceased to be traveled or used as highways for six years shall cease to be a highway for any purpose.” An attempt has sometimes been made to limit the operation of this and other provisions of the first section of the act by that contained in its second section, which is as follows: “The provisions of this act shall apply to every public highway and private road laid out and dedicated to the use of the public within the last six years, and to every such highway hereafter to be laid out.” It seems to me very clear that this provision, so far from restricting the operation of previous provisions of the act, was intended to extend their application. The legislature seems to have supposed that it might be open to question whether, for example, by the terms of the last clause of the first section, the six years of disuse, which should operate to put an end to tile public easement in the highway, must not have already and completely accrued before the passage of the act, and, accordingly, whether the provision could have any application to highways laid out or dedicated less than six years before the passage of the act, or to be thereafter laid out or dedicated; and the legislature seems to have intended to obviate that question by the additional provision of the second section.